DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 9-12, 14, 17-20 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Priyadarshi et al (US 2017/0293565 A1).
Regarding Claim 1, Priyadarshi teaches:	
A method for caching a data block, performed by a computer device, the method comprising:	
 obtaining, from a terminal, an access request for requesting access to a first data block;	 - [Priyadarshi [0003] demonstrates that a caching system receives requests for data from processors.]
 determining that the first data block is missed in a cache space of a storage system; 	 - [Pryadarshi [0004] teaches that, if the data is not in the cache, a miss occurs. Fig. 1B, 3, [0055]-[0058] demonstrate operations responsive to a cache miss, the contender (first data block) is identified and caching is attempted.]
detecting whether a second data block satisfies a lazy condition, the second data block being a candidate elimination block in the cache space and the lazy condition being a condition for determining whether to delay replacing the second data block from the cache space according to a re-access probability; determining that the second data block satisfies the lazy condition; 	
and accessing the first data block from a storage space of the storage system and skipping replacing the second data block from the cache space.	 - [Priyadarshi [Fig. 1B-3, [0029]-[0030], [0036], and [0057]-[0058] demonstrates that the reuse counter for the potential victim line is checked to determine if the bypass (lazy) condition is satisfied.  If so, caching of the contender is bypassed. (i.e. the storage space and not the cache is utilized to access/service the first data block. See also [0059]-[0063]] 
	
Claims 9 and 17 present apparatus and medium claims (respectively) that correspond to the method of claim 1; and claim the same elements.  As such, they are rejected in the same manner as demonstrated for claim 1 above.	
	
Regarding Claim 2, Priyadarshi teaches:	
 The method according to claim 1, wherein the storage system stores a data block identifier list (BIL), the data BIL storing block metadata of n data blocks, where n is a positive integer,	 - [Priyadarshi Fig. 2, [0029], and [0031]-[0032] teaches a bypass predictor table that contains n entries]
wherein the detecting whether the second data block satisfies the lazy condition comprises:	
determining that the first data block is not present in the data BIL;	
detecting whether the second data block satisfies a first lazy condition;	 - [Priyadarshi Fig. 2, 3, [0038]-[0040], and [0056] teaches that the incomming cache line may not have a reuse counter; 
 determining that the first data block is present in the data BIL;	
and detecting whether the second data block satisfies a second lazy condition,	 - [Priyadarshi [0029]-[0030] and [0035]-[0037]  discuss the scenerio where a reuse counter for the incomming cache line exists; and in this case, the reuse counter of the victim line may also be identified.]
and wherein a re-access probability indicated by the first lazy condition is less than a re- access probability indicated by the second lazy condition.	 - [Priyadarshi [0030], [0037], teach that the victim reuse counter of the second lazy condition may be the actual reuse level of the line multiplied by some multiplicative factor to favor or discourage bypassing, where [0040] teaches that the GEC (first lazy condition) may be a running average of reuse counters, where this is done to force gradual eviction of the victim region. (thus, f*(-cntr2) may be less than the GEC).]
	
Claims 10 and 18 present the same combination of limitations as those presented for claim 2, dependent from 9 and 17 respectively instead of claim 1.  As such they are rejected in the same manner.	
	
Regarding Claim 3, Priyadarshi teaches:	
The method according to claim 2, wherein the first lazy condition comprises a flag value of the second data block that is greater than a first threshold, the flag value being a variable used for measuring an access importance of the second data block,	 - [Priyadarshi Fig. 2-3 and [0038]-[0040] as above, where the victim reuse counter is a measure of access importance for the data block.]
and wherein the second lazy condition comprises the flag value of the second data block that is greater than a second threshold and a dwell time of the second data block in the cache space, the dwell time being greater than K times of a block average reuse distance, where K > 0. - [Priyadarshi [0029]-[0030] and [0035]-[0037]  where the reuse counter value is a constant times the decremented counter value. The examiner notes that, any numerical value (fractional or otherwise) that is a positive, non-zero interger representing the reuse distance constitutes a multiple of the average value, where in the case of the second condition, cntr1 is incremented before the comparison operation.]
	
Claims 11 and 19 present the same combination of limitations as those presented for claim 3, dependent from 10 and 18 respectively instead of claim 2.  As such they are rejected in the same manner.	
	
Regarding Claim 4, Priyadarshi teaches:	
The method according to claim 3, further comprising: increasing the flag value by a first amplitude based on the second data block being hit in the cache space;	 - [Priyadarshi [0051] teaches that the reuse counters are incremented in response to a successful hit.]
and decreasing the flag value by a second amplitude based on the second data block being used as the candidate elimination block and satisfying one of the first lazy condition or the second lazy condition, and not being replaced from the cache space.	 - [Priyadarshi [0030] and [0035]-[0036] teaches that the victim reuse counter is decreased but, if bypassing for the contener still occurs, it remains in the cache space.]
	
Claims 12 and 20 present the same combination of limitations as those presented for claim 4, dependent from 11 and 19 respectively instead of claim 3.  As such they are rejected in the same manner.	
	
Regarding Claim 6, Priyadarshi teaches:	
The method according to claim 2, further comprising: replacing the second data block with the first data block based on the second data block not satisfying the first lazy condition or the second lazy condition.	 - [Priyadarshi Fig. 3 and [0057]-[0058] teaches that the victim is evicted if it does not satisfy the lazy condition (i.e. if it loses the reuse comparison with the contender cache line).]
	
Claim 14 presents the same combination of limitations as those presented for claim 6, dependent from claim 10 instead of claim 2.  As such it is rejected in the same manner.	

Allowable Subject Matter
Claims 5, 7-8, 13, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please refer to form PTO-892 (Notice of References Cited) for a list of relevant prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William E. Baughman/Primary Examiner, Art Unit 2138